DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 9, 15-16 is/are objected to because of the following informalities:

Claim 9 recites “the received program” on lines 8-9; however, this limitation lacks proper antecedent basis because the claim previously recited a step of “acquire” a program.
Additionally, this limitation has not been underlined or otherwise indicated as newly amended, as the previous version of the claim previous recited “the acquired program”. See the claims previously filed on 27 June 2022 (page 5, claim 9 as continued from page 4).
Similarly, the last limitation “from the memory” has not been indicated as being deleted (see previous version of claim 9).
For purposes of applying prior art, Examiner interprets this limitation to refer to the program as “acquired” in the previous step.

Claim 15-16 also recite “the received program”, and is therefore objected to for similar rationale as applied to claim 9 above, and incorporated herein.

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1 recites:
A medical system comprising: 
an information processor; and 
a medical apparatus, 
the information processor including 
a memory storing a program to operate a medical apparatus, and 
transmission circuitry configured to transmit, in response to a request from the medical apparatus, the program stored in the memory, and 
the medical apparatus including processing circuitry configured to 
receive the program transmitted by the transmission circuitry, 
execute the received program, 
monitor execution of the received program; and 
on condition that execution of the received program is finished, automatically delete the received program.
Claim interpretation:
Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed system, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, the preamble indicates an intended use for the claimed system, i.e., the system is intended for use in the medical field.
	Regarding the “information processor”, the Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. The information processor has been further recited as comprising a memory (Specification page 43 paragraph 0188-0189 disclosing ROM, RAM, and other forms of generic computer memory), and transmission circuitry (as discussed in the section above, the Specification fails to disclose any associated circuitry). As such, the information processor is a form of generic computers that has generic memory capable of storing data, and performing functions based on programmed instructions.
	Regarding the “medical apparatus”, Applicant does not specifically define this limitation. While the Specification as originally filed provides non-committal examples throughout, the broadest reasonable interpretation of this limitation would cover a generic computer capable of performing the recited functionality.
	Regarding the “program”, Applicant does not specifically define this limitation. The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition defines “program” as “A plan for solving a problem, and “(electronic computation) Loosely, a routine”. The Specification as originally filed on 10 January 2020 discloses “the computer includes a computer integrated in dedicated hardware, and includes, for example, a general-purpose personal computer that is able to execute various functions by installing various programs” (page 43 paragraph 0187).  Accordingly, the recited “program” has been broadly interpreted to broadly recite logic routines that can be installed on a generic computer to instruct the generic computer to perform certain functions.
	Regarding the processing of a request from the medical apparatus, the claim does not specifically recite if the information processor (or if any structure at all) were used to adjudicate the request. Instead, the claim merely recites that the transmission circuitry is used to transmit the program after such request adjudication. Accordingly, the claim is not limited to any particular manner of processing the request.
	Regarding the “procedure”, Applicant does not specifically define this limitation. Examiner submits that the claim does not require that this “procedure” be computerized. Instead, the claim merely requires that the procedure be “associated” with the program. Accordingly, a program displaying nonfunctional descriptive material describing a procedure, or any program that is abstractly “associated” with any procedure without any physical or electronic connection, would meet the claimed limitation, and determining that a procedure is finished is not specifically limited to computerized decision-making. Instead, the computer is invoked in an ad hoc manner to delete the application.
Regarding the “monitoring” of a program execution and determining when execution if finished, the Specification as originally filed on 10 January 2020 discloses on page 35 paragraph 0150 a surgeon manually monitoring execution and manipulating a button to indicate that the examination or surgery is finished. This disclosure indicates that the “monitoring” step (and subsequent determination therefrom) is performed manually, i.e. without any computer and/or associated computerized components.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Processing a request and providing data responsive thereto, and monitoring a procedure “associated” with a program to determine that the procedure is finished are directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Specifically, processing a request and providing medical data responsive thereto is directed towards activities that are typically performed by a health care provider. Similarly, a health care provider would also typically monitor a medical procedure to determine if the procedure is finished.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting an information processor with transmission circuitry recited with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, processing/adjudicating a request may be performed by a person either mentally, or with pen and paper, and particularly because the claim does not positively recite what structure is being used to process/adjudicate the request; the broadest most reasonable interpretation would cover a human being looking at a request and thinking about how to respond thereto, and merely operating the generic computer to implement the response after a decision has been made.
Similarly, but for the generic computer, determining that a procedure “associated” with the program is finished could be performed by a person either mentally, or with pen and paper. From above, the claim does not specifically recite what the procedure is or how the procedure is “associated” with the application. The broadest reasonable interpretation would cover a user observing a manually performed procedure specified by the program, and making a mental determination that the procedure is finished, i.e. there is no technical indication of a computerized procedure executed by the application to determine that a procedure is finished.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-7, 18 reciting limitations further defining organizing certain human activities and how the additional data calculations may be performed in the mind but for recitation of generic computer components, for example, as is consistent with the abstract concept identified in parent claim 1).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
an information processor; and 
a medical apparatus, 
the information processor including 
a memory storing a program to operate a medical apparatus, and 
transmission circuitry configured to transmit, the program stored in the memory, and 
the medical apparatus including processing circuitry configured to 
receive the program transmitted by the transmission circuitry, 
execute the received program, and 
automatically delete the received program.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The information processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. From above, the Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Although the claim recites a medical apparatus, this appears to be generally linking the abstract idea to a particular technological environment or field of use because the medical apparatus has been recited with a high level of generality. MPEP 2106.05(h).
Similarly, the software residing on the generic computer performing generic computer functions of storing and transmitting data amounts to generic computer functions.
The medical apparatus receiving, executing, and deleting the application also provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim 5 reciting detecting a type of apparatus, claims 6-7, additional limitations which amount to merely linking a rigid endoscope and placement of a generic computer outside an operating room to a particular technological environment or field of use, claim 18 reciting determining a type of medical apparatus and providing data responsive thereto).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: an information processor; and a medical apparatus, the information processor including a memory storing a program to operate a medical apparatus, and transmission circuitry configured to transmit, the program stored in the memory, and the medical apparatus including processing circuitry configured to receive the program transmitted by the transmission circuitry, execute the received program, and automatically delete the received program; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the medical apparatus receiving and executing an application, Amling (20030174205) teaches that a rigid endoscope with configurable settings is well-understood, routine, and conventional in the art (page 1 paragraph 0002-0005, 0010).
Regarding the transmission of data, this feature has been identified by the courts as being well-understood, routine, and conventional in the art, i.e. receiving or transmitting data over a network. Symantec, MPEP 2106.05(d)(II)(i)
Regarding the storage of data in a memory, the courts also found this feature to be well-understood, routine, and conventional in the art, i.e. storing and retrieving information in memory. Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the deletion of an application, Garfinkel (Remembrance of data passed: a study of disk sanitization practices, previously mailed on 29 March 2022) teaches that sanitizing data from computer hard drives is well-understood, routine, and conventional in the art (page 19 column 2 paragraph 5 illustrating common techniques, including physical destruction, degaussing, and overwriting).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5, 18, Martucci (20040172302) teaches that specifying configuration parameters for each type of medical device is well-understood, routine, and conventional in the art (page 27 paragraph 0342 to page 28 paragraph 0344), claim 6, reciting a rigid endoscope, as discussed above and incorporated herein, claim 7, mere placement of a generic computer outside an operating room which do not materially affect the functionality of the generic computer). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 8 recites:
A control method, for a surgery system that includes an information processor and a medical apparatus, the method comprising: 
causing the information processor to 
store a program to operate a medical apparatus, per clinical department, and 
transmit the stored program in response to a request from the medical apparatus; and 
causing the medical apparatus to 
receive the program transmitted by the information processor, 
execute the received program, 
monitor execution of the received program; and 
on condition that execution of the received program is finished, automatically delete the received program.
Claim interpretation:
Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed method (which is not limited to the recited system in the preamble), or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, the preamble indicates an intended use for the claimed method, i.e., the method operates on a system  intended for use in surgery applications.
	This claim is a method claim reciting similar limitations to those of claim 1. Accordingly, similar rationale would also apply to claim 8.
	Regarding the application “per clinical department”, Applicant does not specifically set forth or otherwise define this data structure. Webster-Merriam Online Dictionary defines “per” as “by the means or agency of : THROUGH”. Accordingly, the broadest reasonable interpretation of this limitation would not limit any data structure related to the processor representation of the application, but instead merely recites a source of the application, i.e. the application was sourced with some input from a clinical department.
	It is also further noted that the “on condition” language renders the subsequent step contingent, and therefore does not limit the scope of a method claim. MPEP 2111.04. In the interest of compact prosecution, Examiner has considered this contingent limitation for eligibility.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Receiving data from a clinical department, adjudication a request and providing data responsive thereto, and monitoring a procedure “associated” with a program to determine that the procedure is finished are directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Specifically, the claim explicitly recites that data was received by a clinical department, and adjudicating a request and providing medical data responsive thereto, which is directed towards activities that are typically performed by a health care provider. Similarly, a health care provider would also typically monitor a medical procedure to determine if the procedure is finished.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting an information processor recited with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, processing a request may be performed by a person either mentally, or with pen and paper, and particularly because the claim does not positively recite what structure is being used to process the request; the broadest most reasonable interpretation would cover a human being looking at a request and thinking about how to respond thereto, and merely operating the generic computer to implement the response after a decision has been made.
Similarly, but for the generic computer, determining that a procedure “associated” with the application is finished could be performed by a person either mentally, or with pen and paper. From above, the claim does not specifically recite what the procedure is or how the procedure is “associated” with the application. The broadest reasonable interpretation would cover a user observing a manually performed procedure specified by the application, and making a mental determination that the procedure is finished, i.e. there is no technical indication of a computerized procedure executed by the application to determine that a procedure is finished.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 19 reciting limitations further defining organizing certain human activities and how the additional data calculations may be performed in the mind but for recitation of generic computer components, for example, as is consistent with the abstract concept identified in parent claim 8).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
causing the information processor to 
store a program to operate a medical apparatus;
transmit the stored program from the medical apparatus;
causing the medical apparatus to 
receive the program transmitted by the information processor, 
execute the received program, and 
automatically delete the received program.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The information processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. From above, the Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Although the claim recites a medical apparatus, this appears to be generally linking the abstract idea to a particular technological environment or field of use because the medical apparatus has been recited with a high level of generality. MPEP 2106.05(h).
Similarly, the software residing on the generic computer performing generic computer functions of storing and transmitting data amounts to generic computer functions.
The medical apparatus performing the receiving, executing, and deleting of the application also provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim 19 reciting additional limitations of identifying the type of medical apparatus, which amount to merely linking the abstract idea to a field of use or particular technological environment, and/or insignificant extra-solution activities).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: causing the information processor to store a program to operate a medical apparatus; transmit the stored program from the medical apparatus; causing the medical apparatus to receive the program transmitted by the information processor, execute the received program, and automatically delete the received program; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the medical apparatus receiving and executing an application, Amling teaches that a rigid endoscope with configurable settings is well-understood, routine, and conventional in the art (page 1 paragraph 0002-0005, 0010).
Regarding the transmission of data, this feature has been identified by the courts as being well-understood, routine, and conventional in the art, i.e. receiving or transmitting data over a network. Symantec, MPEP 2106.05(d)(II)(i)
Regarding the storage of data in a memory, the courts also found this feature to be well-understood, routine, and conventional in the art, i.e. storing and retrieving information in memory. Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the deletion of an application, Garfinkel teaches that sanitizing data from computer hard drives is well-understood, routine, and conventional in the art (page 19 column 2 paragraph 5 illustrating common techniques, including physical destruction, degaussing, and overwriting).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 19, Martucci teaches that specifying configuration parameters for each type of medical device is well-understood, routine, and conventional in the art (page 27 paragraph 0342 to page 28 paragraph 0344). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 9 recites:
A medical apparatus, comprising: 
a memory; and
circuitry configured to: 
acquire a program to operate the medical apparatus, per clinical department from an information processor that stores the program and store the program in the memory; 
execute the acquired program; 
monitor execution of the received program; and 
on condition that execution of the received program is finished, automatically delete the received program.
Claim interpretation:
Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed system, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, the preamble indicates an intended use for the claimed system, i.e., the system is intended for use in the medical field.
This claim is a system claim reciting similar limitations to those of claim 1. Accordingly, similar rationale would also apply to claim 9.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Receiving data from a clinical department, adjudicating a request and providing data responsive thereto, and monitoring a procedure “associated” with a computerized application to determine that the procedure is finished are directed towards  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Specifically, providing medical data responsive to a request is directed towards activities that are typically performed by a health care provider. Similarly, a health care provider would also typically monitor a medical procedure to determine if the procedure is finished.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting an information processor with transmission circuitry recited with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, processing a request may be performed by a person either mentally, or with pen and paper, and particularly because the claim does not positively recite what structure is being used to process the request; the broadest most reasonable interpretation would cover a human being looking at a request and thinking about how to respond thereto, and merely operating the generic computer to implement the response after a decision has been made.
Similarly, but for the generic computer, determining that a procedure “associated” with the application is finished could be performed by a person either mentally, or with pen and paper. From above, the claim does not specifically recite what the procedure is or how the procedure is “associated” with the application. The broadest reasonable interpretation would cover a user observing a manually performed procedure specified by the application, and making a mental determination that the procedure is finished, i.e. there is no technical indication of a computerized procedure executed by the application to determine that a procedure is finished.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 10-14, 20 reciting limitations further defining organizing certain human activities and how the additional data calculations may be performed in the mind but for recitation of generic computer components, for example, as is consistent with the abstract concept identified in parent claim 9).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a memory; and
circuitry configured to: 
acquire a program to operate the medical apparatus from an information processor that stores the program and store the program in the memory; 
execute the acquired program; and 
automatically delete the received program.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The information processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. From above, the Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Although the claim recites a medical apparatus, this appears to be generally linking the abstract idea to a particular technological environment or field of use because the medical apparatus has been recited with a high level of generality. MPEP 2106.05(h).
Similarly, the software residing on the generic computer performing generic computer functions of storing and transmitting data amounts to generic computer functions.
The medical apparatus circuitry for acquiring, executing, and deleting the application also provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claims 13, 20 reciting detecting a type of apparatus, claim 14 reciting capturing an image, additional limitations which amount to merely linking to a particular technological environment or field of use and/or mere insignificant nominal extra-solution activities).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a memory; and circuitry configured to: acquire a program to operate the medical apparatus from an information processor that stores the program and store the program in the memory; execute the acquired program; and automatically delete the received program; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the medical apparatus receiving and executing an application, Amling teaches that a rigid endoscope with configurable settings is well-understood, routine, and conventional in the art (page 1 paragraph 0002-0005, 0010).
Regarding the transmission of data, this feature has been identified by the courts as being well-understood, routine, and conventional in the art, i.e. receiving or transmitting data over a network. Symantec, MPEP 2106.05(d)(II)(i)
Regarding the storage of data in a memory, the courts also found this feature to be well-understood, routine, and conventional in the art, i.e. storing and retrieving information in memory. Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the deletion of an application, Garfinkel teaches that sanitizing data from computer hard drives is well-understood, routine, and conventional in the art (page 19 column 2 paragraph 5 illustrating common techniques, including physical destruction, degaussing, and overwriting).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 13, 20, Martucci teaches that specifying configuration parameters for each type of medical device is well-understood, routine, and conventional in the art (page 27 paragraph 0342 to page 28 paragraph 0344), claim 14, Fengler (20170209050) teaches that a sensor capturing an image is well-understood, routine, and conventional in the art (page 1 paragraph 0003).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
A control method, comprising: 
acquiring a program to operate a medical apparatus per clinical department from an information processor that stores the program; 
executing the acquired program to thereby execute processing suitable for the clinical department on the medical apparatus; 
monitoring execution of the received program; and 
on condition that execution of the received program is finished, automatically deleting the acquired program from the medical apparatus.
Claim interpretation:
Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. See MPEP 2111. 
This claim is a method claim reciting similar limitations to those of claim 8. Accordingly, similar rationale would also apply to claim 15.
	Regarding the application “per clinical department”, Applicant does not specifically set forth or otherwise define this data structure. Webster-Merriam Online Dictionary defines “per” as “by the means or agency of : THROUGH”. Accordingly, the broadest reasonable interpretation of this limitation would not limit any data structure related to the processor representation of the application, but instead merely recites a source of the application, i.e. the application was sourced with some input from a clinical department.
	It is also further noted that the “on condition” language renders the subsequent step contingent, and therefore does not limit the scope of a method claim. MPEP 2111.04. In the interest of compact prosecution, Examiner has considered this contingent limitation for eligibility.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Receiving data from a clinical department, adjudicating a request and providing data responsive thereto, and monitoring a procedure “associated” with a computerized application to determine that the procedure is finished are directed towards  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Specifically, providing medical data responsive to a request is directed towards activities that are typically performed by a health care provider. Similarly, a health care provider would also typically monitor a medical procedure to determine if the procedure is finished.

The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting an information processor with transmission circuitry recited with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, processing a request may be performed by a person either mentally, or with pen and paper, and particularly because the claim does not positively recite what structure is being used to process the request; the broadest most reasonable interpretation would cover a human being looking at a request and thinking about how to respond thereto, and merely operating the generic computer to implement the response after a decision has been made.
Similarly, but for the generic computer, determining that a procedure “associated” with the application is finished could be performed by a person either mentally, or with pen and paper. From above, the claim does not specifically recite what the procedure is or how the procedure is “associated” with the application. The broadest reasonable interpretation would cover a user observing a manually performed procedure specified by the application, and making a mental determination that the procedure is finished, i.e. there is no technical indication of a computerized procedure executed by the application to determine that a procedure is finished.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
acquiring a program to operate a medical apparatus from an information processor that stores the program; 
executing the acquired program to thereby execute processing on the medical apparatus; and 
automatically deleting the acquired program from the medical apparatus.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. From above, the Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Although the claim recites a medical apparatus, this appears to be generally linking the abstract idea to a particular technological environment or field of use because the medical apparatus has been recited with a high level of generality. MPEP 2106.05(h).
Similarly, the software residing on the generic computer performing generic computer functions of storing and transmitting data amounts to generic computer functions.
The medical apparatus circuitry for acquiring, executing, and deleting the application also provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: acquiring a program to operate a medical apparatus from an information processor that stores the program; executing the acquired program to thereby execute processing on the medical apparatus; and automatically deleting the acquired program from the medical apparatus; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding receiving and executing an application, Amling teaches that a rigid endoscope with configurable settings is well-understood, routine, and conventional in the art (page 1 paragraph 0002-0005, 0010).
Regarding the transmission of data, this feature has been identified by the courts as being well-understood, routine, and conventional in the art, i.e. receiving or transmitting data over a network. Symantec, MPEP 2106.05(d)(II)(i)
Regarding the storage of data in a memory, the courts also found this feature to be well-understood, routine, and conventional in the art, i.e. storing and retrieving information in memory. Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the deletion of an application, Garfinkel teaches that sanitizing data from computer hard drives is well-understood, routine, and conventional in the art (page 19 column 2 paragraph 5 illustrating common techniques, including physical destruction, degaussing, and overwriting).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 16 recites:
A non-transitory computer readable storage device having a program that causes a computer, which controls a medical apparatus, to execute processing, the processing including: 
acquiring a program to operate the medical apparatus per clinical department from an information processor that stores the program; and 
executing the acquired program to thereby execute processing suitable for the clinical department; 
monitoring executing of the received program; and 
on condition that execution of the received program is finished, automatically deleting the acquired program.
Claim interpretation:
Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of 
ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed device, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, the preamble indicates an intended use for the claimed device, i.e., the device is intended for use to control a medical apparatus (the medical apparatus itself is not structural element/part of the claimed device).
This claim is a method claim reciting similar limitations to those of claim 15. Accordingly, similar rationale would also apply to claim 16.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity”.
Receiving data from a clinical department, adjudicating a request and providing data responsive thereto, and monitoring a procedure “associated” with a computerized application to determine that the procedure is finished are directed towards  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Specifically, providing medical data responsive to a request is directed towards activities that are typically performed by a health care provider. Similarly, a health care provider would also typically monitor a medical procedure to determine if the procedure is finished.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic computing device recited with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, processing a request may be performed by a person either mentally, or with pen and paper, and particularly because the claim does not positively recite what structure is being used to process the request; the broadest most reasonable interpretation would cover a human being looking at a request and thinking about how to respond thereto, and merely operating the generic computer to implement the response after a decision has been made.
Similarly, but for the generic computer, determining that a procedure “associated” with the application is finished could be performed by a person either mentally, or with pen and paper. From above, the claim does not specifically recite what the procedure is or how the procedure is “associated” with the application. The broadest reasonable interpretation would cover a user observing a manually performed procedure specified by the application, and making a mental determination that the procedure is finished, i.e. there is no technical indication of a computerized procedure executed by the application to determine that a procedure is finished.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 17 reciting limitations further defining organizing certain human activities and how the additional data calculations may be performed in the mind but for recitation of generic computer components, for example, as is consistent with the abstract concept identified in parent claim 16).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
acquiring a program to operate the medical apparatus from an information processor that stores the program; and 
executing the acquired program to thereby execute processing; and
automatically deleting the acquired program.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The computing device has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. From above, the Specification as originally filed on 10 January 2020 discloses on page 6 paragraph 0027 that an information processor may be a “personal computer (PC)”. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Although the claim recites a medical apparatus, this appears to be generally linking the abstract idea to a particular technological environment or field of use because the medical apparatus has been recited with a high level of generality. MPEP 2106.05(h).
Similarly, the software residing on the generic computer performing generic computer functions of storing and transmitting data amounts to generic computer functions.
Acquiring, executing, and deleting an application also provide mere nominal extra-solution activities at best. MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim 17 reciting detecting a type of medical apparatus and providing data responsive thereto, additional limitations which amount to merely linking a rigid endoscope and placement of a generic computer outside an operating room to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: acquiring a program to operate the medical apparatus from an information processor that stores the program; and executing the acquired program to thereby execute processing; and automatically deleting the acquired program; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding receiving and executing an application, Amling teaches that a rigid endoscope with configurable settings is well-understood, routine, and conventional in the art (page 1 paragraph 0002-0005, 0010).
Regarding the transmission of data, this feature has been identified by the courts as being well-understood, routine, and conventional in the art, i.e. receiving or transmitting data over a network. Symantec, MPEP 2106.05(d)(II)(i)
Regarding the storage of data in a memory, the courts also found this feature to be well-understood, routine, and conventional in the art, i.e. storing and retrieving information in memory. Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the deletion of an application, Garfinkel teaches that sanitizing data from computer hard drives is well-understood, routine, and conventional in the art (page 19 column 2 paragraph 5 illustrating common techniques, including physical destruction, degaussing, and overwriting).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 17, Martucci teaches that specifying configuration parameters for each type of medical device is well-understood, routine, and conventional in the art (page 27 paragraph 0342 to page 28 paragraph 0344). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martucci in view of Miller (20170220769).

Claim 1: Martucci teaches:
A medical system (Abstract illustrating a system capable of processing medical data) comprising: 
an information processor (Figure 2 label 200 illustrating a computer comprising processor 202 capable of processing information); and 
a medical apparatus (Figure 1 label 120 illustrating a medical device), 
the information processor including 
a memory (Figure 2 label 204 illustrating memory) storing and a program to operate a medical apparatus (Figure 2 label 210, page 3 paragraph 0091 illustrating memory storing an application script), and 
transmission circuitry configured to transmit, in response to a request from the medical apparatus (page 55 paragraph 0583 illustrating the medical device requesting data from the central server computer), the program stored in the memory (page 11 paragraph 0169 illustrating transmitting an application script from the server computer to the medical device 120), and the medical apparatus including processing circuitry configured to 
receive the program transmitted by the transmission circuitry (page 11 paragraph 0169 illustrating the medical device 120 receiving the application script), 
execute the received program (page 11 paragraph 0169 illustrating the medical device executing the application script),
monitor execution of the received program (page 47 paragraph 0512 illustrating stopping the infusion process [considered to be a form of “monitoring” for the stop/discontinue signal); and 
on condition that a execution of the received program is finished (page 51 paragraph 0540 illustrating the process of removing a medical device when the device is no longer required, page 47 paragraph 0512 illustrating stopping the infusion process).
Martucci does not teach:
automatically delete the received program.
Miller teaches:
automatically delete the received program (Figure 16G, page 17 paragraph 0244 illustrating deleting a program).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to delete the program controlling a medical device, as in Miller, when implementing the medical device management system of Martucci with the motivation of removing unwanted treatment programs in accordance with a physician so that the patient can no longer implement a medically unnecessary and/or inappropriate treatment (Miller; page 17 paragraph 0244).

Claim 2: Martucci in view of Miller teach:
The medical system according to claim 1, as discussed above and incorporated herein.
Martucci further teaches:
wherein 
the memory stores programs per clinical department (page 5 paragraph 106 illustrating a medical facility being organized into units [considered to be a form of “clinical department”], page 22 paragraph 0273 illustrating configuring the application script for each facility unit), and 
the processing circuitry is configured to execute an associated program, to thereby be used by the medical apparatus having a function suitable for the clinical department (page 22 paragraph 0273 illustrating operating the medical device in a manner suitable for the assigned facility unit).

Claim 3: Martucci in view of Miller teach:
The medical system according to claim 2, as discussed above and incorporated herein.
Martucci further teaches:
wherein the processing circuitry is configured to accept a selection of the clinical department, and request transmission circuitry to transmit an application corresponding to the accepted clinical department (page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility).

Claim 4: Martucci in view of Miller teach:
The medical system according to claim 2, as discussed above and incorporated herein.
Martucci further teaches:
wherein the information processor includes selection circuitry configured to accept a selection of the clinical department, and the transmission circuitry is configured to transmit, to the surgical medical apparatus, an application corresponding to the accepted clinical department (page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility).

Claim 5: Martucci in view of Miller teach:
The medical system according to claim 2, as discussed above and incorporated herein.
Martucci further teaches:
wherein 
the processing circuitry is configured to recognize an apparatus that is coupled to the medical apparatus, and to transmit information regarding the recognized apparatus to the information processor (page 54 paragraph 0569 illustrating commission a medical device by recognizing the type of medical device, paragraph 0572 illustrating identifying the medical device by identification codes), and 
the transmission circuitry is configured to transmit, to the medical apparatus, an application for the clinical department corresponding to the information regarding the apparatus (page 55 paragraph 0584 illustrating sending the application script to the medical device after the medical device is authenticated, page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility).

Claim 8: Martucci teaches:
A control method (Abstract illustrating a method of controlling a computer system), for a surgery system (Abstract illustrating a system capable of processing medical data) that includes an information processor (Figure 2 label 200 illustrating a computer comprising processor 202 capable of processing information) and a medical apparatus (Figure 1 label 120 illustrating a medical device), the method comprising: 
causing the information processor to 
store a program to operate a medical apparatus, per clinical department (Figure 2 label 210, page 3 paragraph 0091 illustrating memory storing an application software, program, and script), and 
transmit the stored program (page 11 paragraph 0169 illustrating transmitting an application script from the server computer to the medical device 120) in response to a request from the medical apparatus (page 55 paragraph 0583 illustrating the medical device requesting data from the central server computer); and 
causing the medical apparatus to 
receive the program transmitted by the information processor (page 11 paragraph 0169 illustrating the medical device 120 receiving the application script), 
execute the received program (page 11 paragraph 0169 illustrating the medical device executing the application script), 
monitor execution of the received program (page 47 paragraph 0512 illustrating stopping the infusion process [considered to be a form of “monitoring” for the stop/discontinue signal); and 
on condition that execution of the received program is finished (page 51 paragraph 0540 illustrating the process of removing a medical device when the device is no longer required, page 47 paragraph 0512 illustrating stopping the infusion process).
Martucci does not teach:
automatically delete the received program.
Miller teaches:
automatically delete the received program (Figure 16G, page 17 paragraph 0244 illustrating deleting a program).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to delete the program controlling a medical device, as in Miller, when implementing the medical device management system of Martucci with the motivation of removing unwanted treatment programs in accordance with a physician so that the patient can no longer implement a medically unnecessary and/or inappropriate treatment (Miller; page 17 paragraph 0244).

Claim 9: Martucci teaches:
A medical apparatus (Figure 2 label 120 illustrating a medical device), comprising: 
a memory (See at least Figure 1, page 1 paragraph 0007 illustrating memory); and
circuitry (Figure 2 label 120, Figure 2 illustrating computer hardware and software) configured to: 
acquire a program to operate the medical apparatus, per clinical department from an information processor that stores the program and store the program in the memory (page 5 paragraph 106 illustrating a medical facility being organized into units [considered to be a form of “clinical department”], page 22 paragraph 0273 illustrating configuring the application script for each facility unit, page 11 paragraph 0169 illustrating the medical device 120 receiving the application script); 
execute the acquired program (page 11 paragraph 0169 illustrating the medical device executing the application script); 
monitor execution of the received program (page 47 paragraph 0512 illustrating stopping the infusion process [considered to be a form of “monitoring” for the stop/discontinue signal); and 
on condition that execution of with the received program is finished (page 51 paragraph 0540 illustrating the process of removing a medical device when the device is no longer required, page 47 paragraph 0512 illustrating stopping the infusion process).
Martucci does not teach:
automatically delete the acquired program from the memory.
Miller teaches:
automatically delete the received program (Figure 16G, page 17 paragraph 0244 illustrating deleting a program).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to delete the program controlling a medical device, as in Miller, when implementing the medical device management system of Martucci with the motivation of removing unwanted treatment programs in accordance with a physician so that the patient can no longer implement a medically unnecessary and/or inappropriate treatment (Miller; page 17 paragraph 0244).

Claim 10: Martucci in view of Miller teach:
The medical apparatus according to claim 9, as discussed above and incorporated herein.
Martucci further teaches:
wherein the circuitry is configured to execute the program, to thereby be used as the medical apparatus having a function suitable for the clinical department (page 22 paragraph 0273 illustrating operating the medical device in a manner suitable for the assigned facility unit).

Claim 11: Martucci in view of Miller teach:
The medical apparatus according to claim 9, as discussed above and incorporated herein.
Martucci further teaches:
wherein the circuitry is configured to accept a selection of the clinical department, and requests the information processor to transmit a program corresponding to the accepted clinical department (page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility).

Claim 12: Martucci in view of Miller teach:
The medical apparatus according to claim 9, as discussed above and incorporated herein.
Martucci further teaches:
wherein the medical apparatus acquires a program corresponding to the accepted clinical department (page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility), in the information processor (Figure 2 label 210, page 3 paragraph 0091 illustrating memory storing an application script).

Claim 13: Martucci in view of Miller teach:
The medical apparatus according to claim 9, as discussed above and incorporated herein.
Martucci further teaches:
wherein the circuitry is further configured to 
recognize that an apparatus that is coupled and acquires information regarding the recognized apparatus (page 54 paragraph 0569 illustrating commission a medical device by recognizing the type of medical device, paragraph 0572 illustrating identifying the medical device by identification codes), and 
transmit, to the information processor, the acquired information regarding the coupled apparatus (page 55 paragraph 0584 illustrating sending the application script to the medical device after the medical device is authenticated, page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility).

Claim 15: Martucci teaches:
A control method (Abstract illustrating a method of controlling a computer system), comprising: 
acquiring a program to operate a medical apparatus per clinical department from an information processor that stores the program (page 11 paragraph 0169 illustrating the medical device 120 receiving the application script); 
executing the acquired program to thereby execute processing suitable for the clinical department on the medical apparatus (page 11 paragraph 0169 illustrating the medical device executing the application script); 
monitoring execution of the received program (page 47 paragraph 0512 illustrating stopping the infusion process [considered to be a form of “monitoring” for the stop/discontinue signal);and 
on condition that execution of the received program is finished (page 51 paragraph 0540 illustrating the process of removing a medical device when the device is no longer required, page 47 paragraph 0512 illustrating stopping the infusion process).
Martucci does not teach:
automatically deleting the acquired program from the medical apparatus.
Miller teaches:
automatically deleting the acquired program from the medical apparatus (Figure 16G, page 17 paragraph 0244 illustrating deleting a program).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to delete the program controlling a medical device, as in Miller, when implementing the medical device management system of Martucci with the motivation of removing unwanted treatment programs in accordance with a physician so that the patient can no longer implement a medically unnecessary and/or inappropriate treatment (Miller; page 17 paragraph 0244).

Claim 16: Martucci teaches:
A non-transitory computer readable storage device having a program that causes a computer (Figure 2 illustrating a computer), which controls a medical apparatus (Figure 1 label 120 illustrating a medical device), to execute processing, the processing including: 
acquiring a program to operate the medical apparatus per clinical department from an information processor that stores the program (page 11 paragraph 0169 illustrating the medical device 120 receiving the application script); and 
executing the acquired program to thereby execute processing suitable for the clinical department (page 11 paragraph 0169 illustrating the medical device executing the application script); 
monitoring executing of the received program (page 47 paragraph 0512 illustrating stopping the infusion process [considered to be a form of “monitoring” for the stop/discontinue signal); and 
on condition that execution of the received program is finished (page 51 paragraph 0540 illustrating the process of removing a medical device when the device is no longer required, page 47 paragraph 0512 illustrating stopping the infusion process).
Martucci does not teach:
automatically deleting the acquired program.
Miller teaches:
automatically deleting the acquired program (Figure 16G, page 17 paragraph 0244 illustrating deleting a program).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to delete the program controlling a medical device, as in Miller, when implementing the medical device management system of Martucci with the motivation of removing unwanted treatment programs in accordance with a physician so that the patient can no longer implement a medically unnecessary and/or inappropriate treatment (Miller; page 17 paragraph 0244).

Claim 17: Martucci in view of Miller teach:
The non-transitory computer readable storage device according to claim 16, as discussed above and incorporated herein.
Martucci further teaches:
wherein the medical apparatus configured to be coupled to a plurality of different types of apparatuses, the processing further includes: 
detecting a type of apparatus coupled to the medical apparatus from the plurality of different types of apparatuses to be coupled to the medical apparatus (page 54 paragraph 0569 illustrating commission a medical device by recognizing the type of medical device, paragraph 0572 illustrating identifying the medical device by identification codes); and 
requesting a program associated with the detected type of apparatus from the information processor storing applications for the plurality of different types of apparatuses to serve as the acquired program (page 55 paragraph 0584 illustrating sending the application script to the medical device after the medical device is authenticated, page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility).

Claim 18: Martucci in view of Miller teach:
The medical system according to claim 1, as discussed above and incorporated herein.
Martucci further teaches:
wherein the medical apparatus is configured to be coupled to a plurality of different types of apparatuses (page 54 paragraph 0569 illustrating commission a medical device based on a plurality of different medical devices), the medical system further comprising: 
a monitor configured to detect a type of apparatus coupled to the medical apparatus from the plurality of different types of apparatuses (paragraph 0572 illustrating identifying the medical device by identification codes); and 
the transmission circuitry is further configured to transmit a program associated with the detected type of apparatus from the information processor storing programs for the plurality of different types of apparatuses as the program (page 55 paragraph 0584 illustrating sending the application script to the medical device after the medical device is authenticated, page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility).

Claim 19: Martucci in view of Miller teach:
The control method according to claim 8, as discussed above and incorporated herein.
Martucci further teaches:
wherein the medical apparatus is configured to be coupled to a plurality of different types of apparatuses (page 54 paragraph 0569 illustrating commission a medical device based on a plurality of different medical devices), the method further comprising: 
detecting a type of apparatus coupled to the medical apparatus from the plurality of different types of apparatuses (paragraph 0572 illustrating identifying the medical device by identification codes), and 
further causing the information processor to 
store programs for the plurality of different types of apparatuses (page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility), and 
transmit a program in associated with the detected type of apparatus as the program (page 55 paragraph 0584 illustrating sending the application script to the medical device after the medical device is authenticated).

Claim 20: Martucci in view of Miller teach:
The medical apparatus according to claim 9, as discussed above and incorporated herein.
Martucci further teaches:
wherein the medical apparatus is configured to be coupled to a plurality of different types of apparatuses (page 54 paragraph 0569 illustrating commission a medical device by recognizing the type of medical device, paragraph 0572 illustrating identifying the medical device by identification codes), the circuitry is further configured to: 
detect a type of apparatus coupled to the medical apparatus from the plurality of different types of apparatuses (page 54 paragraph 0569 illustrating commission a medical device by recognizing the type of medical device, paragraph 0572 illustrating identifying the medical device by identification codes); and 
request a program associated with the detected type of apparatus from the information processor storing programs for the plurality of different types of apparatuses to serve as the acquired program (page 55 paragraph 0584 illustrating sending the application script to the medical device after the medical device is authenticated, page 13paragraph 0191 illustrating configuring application scripts specific to the units of the facility).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martucci in view of Miller, as applied to parent claim 1 above, and further in view of Boppart (6485413).

Claim 6: Martucci in view of Miller teach:
The medical system according to claim 1, as discussed above and incorporated herein.
Martucci further teaches that the system may incorporate any variety of medical devices (page 3 paragraph 0093).
Martucci in view of Miller do not teach:
wherein the medical apparatus includes a rigid endoscope.
Boppart teaches:
wherein the medical apparatus includes a rigid endoscope (column 22 line 33-36 illustrating a rigid endoscope).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the rigid endoscope of Boppart within the combined medical device control system of Martucci in view of Miller with the motivation of improving patient diagnosis by providing higher resolution imaging than previous possible with traditional imaging, e.g. MRI, x-rays, ultrasounds, optics (Boppart; column 1 line 43-56), and also of improving patient care by providing new image guided procedures, e.g. guiding an atherectomy catheter to remove small unstable plagues from a coronary artery without puncturing the arterial wall, in a manner not previously possible (Boppart; column 1 line 51-54).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martucci in view of Miller, as applied to parent claim 1 above, and further in view of Burke (20120179670).

Claim 7: Martucci in view of Miller teach:
The medical system according to claim 1, as discussed above and incorporated herein.
Martucci in view of Miller do not teach:
wherein the information processor is provided outside an operating room in which the medical apparatus is disposed.
Burke teaches:
wherein the information processor is provided outside an operating room in which the medical apparatus is disposed (page 3 paragraph 0029 illustrating placing the computer outside the sterile field of an operating room).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the placement of the computer, as in Burke, within the combined medical device control system of Martucci in view of Miller with the motivation of improving the safety of the patient undergoing surgery and prevent potential introduction of foreign matter by keeping unnecessary equipment out of the sterile zone of the operating room (Burke; page 3 paragraph 0029).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martucci in view of Miller, as applied to parent claim 9 above, and further in view of Fengler.

Claim 14: Martucci in view of Miller teach:
The medical apparatus according to claim 9, as discussed above and incorporated herein.
Martucci in view of Miller do not teach:
further comprising an image sensor that captures an image of an affected area.
Fengler teaches:
further comprising an image sensor that captures an image of an affected area (page 7 paragraph 0074 illustrating a sensor capable of capturing an image of an area for care).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the image sensor of Fengler, within the combined medical device control system of Martucci in view of Miller with the motivation of providing improved patient care by allowing surgeons to capture higher resolution images of the patient’s area (Fengler; page 1 paragraph 0005-0006).

Response to Arguments
In the Remarks filed on 11 October 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 9-10 Applicant asserts that the claims do not invoke Section 112(f).
This argument has been fully considered and is found persuasive.  The rejection of all applicable claims under Section 112(b) has been withdrawn. 

On page 11 Applicant argues that the monitoring of a program is not directed towards an abstract concept.
As discussed in the section above and incorporated herein, paragraph 0150 of the Specification as originally filed discloses a human being monitoring the program, and manipulating a button to indicate that the program is finished. This disclosure is directed towards at least certain methods of organizing human activity, and/or mental processes, for the reasons set forth above, and incorporated herein.

On page 11-12 Applicant argues the benefits of storing applications separate from the medical apparatus.
In making this argument, Applicant does not make any distinction beyond the functions of a generic computer. Indeed, generic computers also stores programs in memory, and when such stored programs are deleted, memory previously used to store these programs is free.
This is no different than the known and existing capability of a generic computer.
Regarding the deletion of the program, Examiner submits that from the section above, this is an abstract concept used to make a decision of when to delete a program. As discussed in the section above, the claims includes embodiments wherein a user simply observes a “procedure” performed outside and without any connection to a computer, and could perform mental steps to determine whether to delete a program. The computer is simply invoked in a post hoc manner to implement the deletion.
This is not an improvement in either the functioning of a computer or any related technology. Instead, the claims make use of the generic function of a computer being used to delete a program when desired by a user. At best, the claims merely improved the abstract concept of determining when to delete the program using some unrecited step to make this determination.
For this reason, the claims do not provide any technical improvement.
Examiner further submits that the program has been explicitly recited as being stored in memory of the medical apparatus. Neither the Specification nor Applicant’s Remarks state how the argued benefit is provided by the claim, or why one of ordinary skill in the art would recognize such benefit.

	On page 13 Applicant argues that Miller does not teach monitoring execution of the program.
	As discussed in the section above and incorporated herein, Martucci teaches receiving a stop (or otherwise discontinue signal) to stop infusion (page 47 paragraph 0512). This is a form of “monitoring” of the program and determining when the programmed infusion should be stopped.

	For the reasons stated above, Applicant’s arguments  (other than those indicated as being found persuasive) are not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vengalil (Self Deleting Executables) discloses an executable file that deletes itself after all open handles to the file is closed (page 13).
Bearden (6550061) discloses a self-deleting executable file (Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MERCHANT SHAHID R (SPE) can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626